Citation Nr: 0018783	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1952 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision that denied service 
connection for lumbosacral strain.  The veteran submitted a 
notice of disagreement in October 1998, and the RO issued a 
statement of the case in October 1998.  The veteran submitted 
a substantive appeal in November 1998.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking a current back disability to an incident of service 
or to post-service symptomatology.


CONCLUSION OF LAW

The claim for service connection for a back disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In this case, service medical records show that the veteran 
received convalescent treatment for a strained back in 
February 1954, just prior to his discharge from service.  
Records show that the veteran's activities were restricted as 
follows:  "No work for five days.  Secondary work (clerical) 
for four weeks.  No physical labor of any kind."  Records 
also show that the veteran's condition at the time was 
considered to be temporary.  The evidence of record supports 
a finding that a back condition was noted in service.

Statements of the veteran in the claims folder are to the 
effect that, since service, his back has continued to cause 
problems and that, upon leaving military service, the veteran 
learned to live with the constant pain until such time as he 
no longer could.  Records show that the veteran sought 
treatment for low back pain in January 1997.  He reported 
that he injured his back in Korea when he slipped on a steep 
stairway while carrying a desk.  The veteran was diagnosed 
with chronic lumbosacral pain.  Records also show that while 
the veteran was being treated for an unrelated condition in 
April 1997, he reported chronic, intermittent low back pain 
since military service.

For purposes of well groundedness, the veteran's statements 
as to the continuity of symptomatology of a back condition 
post-service is presumed credible.  Savage, 10 Vet. App. at 
496.  The United States Court of Appeals for Veterans Claims 
has found that symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  While a back condition 
was noted in service and continuity of symptomatology has 
been demonstrated by lay testimony, the Board finds that 
medical evidence is required to show whether any present back 
disability is related to the post-service continuity of 
symptomatology.  Savage, 10 Vet. App. at 497-8; Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  This burden of 
submitting competent (medical) evidence of a relationship 
between any present back disability and the post-service 
symptomatology may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.

While post-service medical records do show a diagnosis of 
chronic lumbosacral pain in January 1997, the Board notes 
that there is no competent (medical) evidence in the claims 
folder that links any present back disability to an incident 
of service or to the continuing post-service symptomatology.  
A claim is not well grounded where there is no medical 
evidence showing a nexus between a current disability and 
service.  Caluza, 7 Vet. App. 498.

The veteran argues that the Board should remand the claim to 
the RO for additional development because various provisions 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 require that a claim be 
"fully developed" before a determination is made as to 
whether it is well grounded.  See Part III,  1.03a, and Part 
VI,  1.01b, 2.10f.  The full development these provisions 
call for seems to be triggered by a "reasonable 
probability" of a well-grounded claim ( 1.01b), or a claim 
which is "potentially plausible on a factual basis" ( 
2.10f).  On the facts presented in this claim-a strained 
back condition noted in service was considered to be 
temporary-the Board finds no such "potential plausibility" 
or "reasonable probability."  And the Board finds that 
"potentially plausible" cannot be so broad as to encompass 
every claim, because to do so would render the statutory 
scheme of 38 U.S.C.A. § 5107 a nullity.  See Meyer v. Brown, 
9 Vet. App. 425, 434 (1996).  Finally, the Court held that 
the provisions in M21-1, Part III, 1.03(a) and Part VI, 
2.10(f) are invalid because they are contrary to 38 U.S.C.A. 
§ 5107(a).  Morton v. West, No. 96-1517 (U.S. Vet. App. 
Jul. 15, 1999).  These manual provisions have been rescinded, 
effective August 30, 1999.  Therefore, a remand for further 
development is unwarranted.

The veteran is advised that he may reopen the claim for 
service connection for a back disability at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion that links a back disability to an incident 
of service or to the continuing post-service symptomatology.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim for service connection for a back disability is 
denied as not well grounded.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

